960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  DONALD L. BOWERS and JANET E. BOWERS, Petitioners.
No. 92-8007.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 22, 1992

On Petition for Writ of Mandamus.
Donald L. Bowers, Janet E. Bowers, Petitioners Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Donald and Janet Bowers were convicted of several counts of federal income tax evasion;  their convictions were affirmed by this Court.   United States v. Bowers, 920 F.2d 220 (4th Cir. 1990).  The Bowers filed a 28 U.S.C. § 2255 (1988) motion in the district court in June 1991;  there has been no significant action in the district court since August 1991.*  The Bowers contend in this mandamus petition that the district court has unduly delayed acting on their § 2255 motion.  Because the delay in the district court has been relatively short, we deny the petition without prejudice to the Bowers' right to file another mandamus petition if the district court does not act on the § 2255 motion in a timely fashion.


2
Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED


*
 During part of this period, the case was pending in this Court on the Bowers's appeal from the district court's denial of their motion for release pending disposition of the § 2255 motion.  United States v. Bowers, No. 917642(L) (4th Cir.  Oct. 18, 1991) (unpublished)